      Case 4:19-cv-00373-WS-MAF Document 12 Filed 09/02/20 Page 1 of 2



                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



STARDALE CHARLES OWENS,

      Plaintiff,

v.                                                        4:19cv373–WS/MAF

CHRISTOPHER EDELEN, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed August 4, 2020. The magistrate judge recommends that this case

be dismissed without prejudice for failure to prosecute and failure to comply with a

court order. Plaintiff has filed no objections to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 11) is

adopted and incorporated by reference in this order of the court.
      Case 4:19-cv-00373-WS-MAF Document 12 Filed 09/02/20 Page 2 of 2



                                                                             Page 2 of 2


      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and failure to prosecute the case.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             2nd     day of     September      , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
